—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Orange County (McGuirk, J.), dated August 22, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when a vehicle he was driving was struck by an emergency vehicle driven by the defendant Gerald Marlatt, a police officer. We agree with the Supreme Court that there are questions of fact as to whether Marlatt acted with reckless disregard for the safety of others (see Baines v City of New York, 269 AD2d 309; Gordon v County of Nassau, 261 AD2d 359). Santucci, J.P., Smith, Krausman, H. Miller and Adams, JJ., concur.